Citation Nr: 0617596	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-25 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder variously identified as schizophrenia 
and depression, as due to the veteran's service-connected 
acne keloids.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from August 1972 to 
August 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In February 2003, the RO declined to find 
that new and material evidence was submitted to reopen a 
claim of entitlement to service connection for schizophrenia, 
and denied claims for service connection for a dental 
disorder and arthritis of the neck, shoulder, back, legs, and 
feet, and an increased rating for the veteran's service-
connected acne keloids of the scalp, face, neck, back, chest, 
and upper arms.  The veteran submitted a timely notice of 
disagreement as to these matters.  In March 2003, he filed a 
claim for service connection for depression and an anxiety 
disorder, as due to his service-connected skin disability.  
In a July 2003 rating decision the RO denied service 
connection for a psychotic disorder, not otherwise specified, 
claimed as depression and an anxiety disorder.

In September 2003, the RO issued a statement of the case 
(SOC) as to the claims for increased ratings for the 
veteran's service-connected skin disabilities, service 
connection for a dental condition and arthritis of the neck, 
shoulder, back, legs, and feet, and service connection for 
differentiated schizophrenia, as secondary to the veteran's 
service-connected acne keloids.  Although, in a September 
2003 signed statement, the veteran requested to testify at a 
personal hearing at the RO, in October 2003, he cancelled his 
hearing request.  As such, the Board is of the opinion that 
all due process requirements were met regarding the veteran's 
hearing request.

In signed statements dated in October 2003, the veteran 
withdrew his appeal of all claims except the claim for 
service connection for schizophrenia/depression due to his 
service-connected skin disability.  Thus, the Board will 
confine its consideration to the issue as set forth on the 
decision title page.

By way of background, in an April 1986 rating decision, the 
RO, in pertinent part, denied the veteran's claim for service 
connection for a nervous condition as due to his service-
connected skin disability.  The veteran perfected an appeal 
of the RO's decision and, in a November 1986 decision, the 
Board denied the veteran's claim for service connection for 
undifferentiated schizophrenia.  Thereafter, the veteran's 
claim was reopened by the Board that, in a July 1994 
decision, denied his claim for service connection for an 
acquired psychiatric disorder.  The current appeal comes 
before the Board from RO rating decisions of February 2003 
that declined to find that new and material evidence had been 
submitted to reopen the veteran's claim for service 
connection for schizophrenia, and July 2003, that denied 
service connection for a psychotic disorder claimed as 
depression and anxiety.

The Board points out in this regard, however, that it appears 
that in the September 2003 SOC the RO reopened the veteran's 
claim for service connection for a psychiatric disorder due 
to his service-connected skin disability and denied it on the 
merits.  However, before the Board may reopen a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 
1380 (Fed.Cir. 1996). Furthermore, if the Board finds that 
new and material evidence has not been submitted, it is 
unlawful for the Board to reopen the claim.  See McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).  Consequently, the first 
issue that must be addressed by the Board is whether the 
previously denied claim ought to be reopened.  38 U.S.C.A. § 
5108 (West 2002).

The Board notes that its November 1986 decision denied 
service connection for undifferentiated schizophrenia and its 
July 1994 decision denied service connection for an acquired 
psychiatric disorder.  Where a prior claim for service 
connection has been denied, and a current claim contains a 
different diagnosis (even one producing the same symptoms in 
the same anatomic system), a new decision on the merits is 
required.  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 
1996); but see Ashford v. Brown, 10 Vet. App. 120, 123 (1997) 
(a new etiological theory does not constitute a new claim).

The entitlement to service connection for an acquired 
psychiatric disorder due to the veteran's service-connected 
skin disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	A November 1986 Board decision denied service connection 
for undifferentiated type schizophrenia on the basis 
that there was no evidence that the veteran's 
schizophrenia was present in service, or within one year 
thereafter, nor was it due to his service-connected skin 
disability.

2.	A July 1994 Board decision considered the veteran's 
previously denied claim on a de novo basis and denied 
service connection for an acquired psychiatric disorder 
on the basis that it was not shown during service and 
schizophrenia was not shown within one year of 
separation from service, nor was an acquired psychiatric 
disorder caused by the veteran's service-connected skin 
disorder.  The veteran was notified of the Board's 
decision but did not appeal the determination to the 
United States Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court").

3.	In March 1995, October 1997, and May 2002 rating 
decisions, the RO declined to find that new and material 
evidence was submitted to reopen the veteran's claim for 
service schizophrenia (in March 1995 and May 2002), 
including as due to the veteran's service-connected skin 
disability (in October 1997).  The veteran was notified 
of the RO's actions and did not perfect an appeal as to 
any of these determinations.

4.	Evidence received since the May 2002 RO decision as to 
the issue of whether new and material evidence was 
submitted to reopen the claim for service connection for 
an acquired psychiatric disorder, as due to his service-
connected acne keloids, by itself or when considered 
with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, 
is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

Evidence received since the May 2002 RO decision that 
declined to find that new and material evidence was submitted 
to reopen a claim for service connection for schizophrenia is 
new and material and the claim for service connection for an 
acquired psychiatric disorder variously identified as 
schizophrenia and depression, as due to the veteran's 
service-connected acne keloids, must be reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 38 C.F.R. § 3.156(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of Chapter 51 of Title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).  In 
addition, VA has published regulations to implement many of 
the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2005).

In July 2002, and in May and June 2004, the RO provided the 
appellant with correspondence essentially outlining the duty-
to-assist requirements of the VCAA.  In addition, the 
appellant was advised, by virtue of a detailed September 2003 
SOC, and April, October, and December 2004, and January 2006 
supplemental statements of the case (SSOCs) of the pertinent 
law, and what the evidence must show in order to substantiate 
his claim.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002) (Board must identify documents which meet notice 
requirements of VCAA).  See also Kent v. Nicholson, No 04-181 
(U.S. Vet. App. March 31, 2006) (To the effect that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  VA must notify the claimant 
of what evidence would be necessary to substantiate that 
element or element required to establish service connection 
that were found insufficient in the previous denial.)  

Here the RO's July 2002 letter to the veteran advised him 
that he needed to submitted both new evidence (evidence that 
was not previously reviewed) and material evidence (evidence 
that showed he had the claimed disability and it began or 
worsened on active duty).  Id.  It appears in this case that 
all obtainable evidence identified by the appellant relative 
to his claim has been obtained and associated with the claims 
folder, other than that which the Board will be seeking 
through the development mentioned in the Remand portion of 
this decision, below.  The record on appeal is sufficient to 
resolve the matter as to whether the claim should be 
reopened.

I.	Legal Analysis

VA regulations providing the conditions under which a 
previously denied claim may be reopened were amended 
effective for claims filed on or after August 29, 2001.  38 
C.F.R. § 3.156(a).  A review of the record shows the 
appellant submitted a request to reopen his claim for 
entitlement to service connection for a psychiatric disorder 
secondary to his service-connected skin disorder in June 
2002.

For claims filed on or after August 29, 2001, VA law provides 
that a claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence is 
existing evidence not previously submitted to agency decision 
makers and material evidence is existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2005).

Nevertheless, to whatever extent the new legislation has 
changed the approach to developing evidence in claims, it has 
not modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The record reflects that service connection for acne 
keloidalis of the scalp and face was granted in November 1976 
and assigned a non-compensable disability evaluation.

In a November 1986 decision, the Board denied entitlement to 
service connection for undifferentiated schizophrenia.  The 
denial was based primarily upon a determination that the 
evidence of record did not demonstrate a link between the 
veteran's service-connected skin disability and his diagnosed 
schizophrenia, nor was schizophrenia shown to have been 
manifested in service or within one year of discharge.  

The evidence of record at the time of the Board's November 
1986 decision included the veteran service medical records 
that were not referable to a psychiatric disorder.  The Board 
also considered an October 1976 VA examination report that 
described normal psychiatric findings and diagnosed acne 
keloidalis of the scalp and face.  VA medical records reflect 
dermatology treatment, beginning in September 1979, for the 
service-connected skin disability and indicate he reported a 
nervous breakdown in 1981.  County mental health records 
dated in 1982 reflect the veteran's treatment for 
schizophrenia and indicate that he was initially seen in 
January 1980 for emotional problems.  It was noted that he 
complained of bouts of depression and an inability to get his 
life together.  Added to that was self-consciousness about 
his unsightly skin lesions of long standing.  VA medical 
records dated in February 1986 reflect the veteran's 
treatment for his skin disability.  

In an April 1988 rating decision, the RO granted a 
compensable evaluation to the veteran's service-connected 
acne keloids of the scalp, face, chest, and neck.

In June 1991, the veteran submitted a request to reopen his 
claim for service connection for a psychiatric disorder due 
to his service-connected skin disability that was denied by 
the RO in an August 1991 rating decision.  The veteran 
perfected an appeal as to this determination.  

In a July 1994 unappealed decision, the Board denied the 
veteran's claim for service connection for an acquired 
psychiatric disorder.  The denial was based primarily upon a 
determination that the evidence of record did not demonstrate 
that an acquired psychiatric disorder was present in service 
nor was schizophrenia shown to have been manifested within 
one year of discharge.  The Board determined that an acquired 
psychiatric disorder was not caused by the veteran's service-
connected skin disorder, nor was it related to any in-service 
event or occurrence.  At that time, the Board also granted a 
separate compensable disability evaluation for acne keloidals 
of the chest, upper arms, and back.

The evidence added to the record at the time of the Board's 
July 1994 decision includes records of the veteran's 1980 
psychiatric hospitalization that showed depression and a 
personality disorder.  County mental health records, dated 
from 1980 to 1993, include diagnoses of undifferentiated 
schizophrenia in remission with a question of depression in 
the past.  VA hospital records dated in 1981 reflect 
diagnoses of malingering and adult antisocial behavior.  A 
February 1988 VA psychological examination report reflects 
the veteran's contention that his skin condition was the 
basis for his schizophrenia and most of his other problems.  
The diagnostic impression at that time was psychological 
factors contributing to physiological disorder (skin lesion) 
and dependent personality with mild paranoid flavor.  Also of 
evidence was the veteran's oral testimony at his September 
1991 personal hearing at the RO and his October 1992 Board 
hearing and a December 1993 VA examination report that 
included a diagnosis of residual type schizophrenia. 

In unappealed March 1995, October 1997, and May 2002 rating 
decisions, the RO declined to find that new and material 
evidence was submitted to reopen the veteran's claim for 
service connection for schizophrenia (in March 1995 and May 
2002), including as due to the veteran's service-connected 
skin disability (in October 1997).  The evidence added to the 
record during this time includes VA and private medical 
records and examination reports, dated from November 1993 to 
December 2001, some duplicative of that previously considered 
by the RO, reflecting treatment for his skin disability, and 
the veteran's oral and written statements in support of his 
claim.

The Board finds the evidence added to the claims file since 
the May 2002 RO decision as to the issue of entitlement to 
service connection for an acquired psychiatric disorder due 
to the service-connected skin disability includes VA and 
private medical records and examination reports, dated from 
August 2002 to June 2005.  The new evidence also includes an 
August 2002 VA Psychology Note and an October 2003 signed 
statement from M.R.R., Ph.D., the veteran's psychologist at 
the time, to the effect that the veteran's service-connected 
skin disability caused or aggravated his 
depression/schizophrenia, and a May 2005 VA Psychology Note 
from the veteran's counseling psychologist to the effect that 
while it was not possible to say that the veteran's skin 
disorder "caused" his psychosis, it was clear the two were 
connected by means of the content of the psychosis being the 
medical problem.  

Also of evidence is a June 2003 VA examination report that 
includes an Axis I diagnosis of psychotic disorder, not 
otherwise specified (NOS), and not found on current 
examination and an Axis II, diagnosis of mixed personality 
disorder, principal diagnosis.  The VA examiner opined that 
the veteran's current and principal diagnosis, personality 
disorder NOS, was due to his skin disorder, and a 
longstanding maladaptive pattern of behavior that was 
manifested for many years and the same held true for his 
psychotic disorder, NOS.  In a December 2003 examination 
report, the same VA examiner opined that the veteran's 
diagnosed psychotic and personality disorders, NOS, were not 
due to a medical condition incurred in military service.  In 
a June 2005 memorandum to the RO, the VA examiner disagreed 
with Dr. M.R.R.'s opinion, and opined that the veteran's 
psychiatric disorder was not altered appreciably by his skin 
condition.  This evidence, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  It is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim and raises a 
reasonable possibility of substantiating the appellant's 
claim.  As the evidence added to the record is "new and 
material," the claim must be reopened.

However, the adjudication of the appellant's claim does not 
end with a finding that new and material evidence has been 
submitted, nor is a grant of service connection for an 
acquired psychiatric disorder as due to the veteran's 
service-connected skin disability assured.  Once a claim is 
reopened, the VCAA provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2005).  Here, as noted below in the 
Remand, the Board is requesting additional development with 
respect to the underlying claim of service connection for an 
acquired psychiatric disorder as due to the veteran's 
service-connected skin disability and will issue a final 
decision once that development is complete, if the case is 
ultimately returned to the Board.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for an acquired 
psychiatric disorder, variously identified as schizophrenia 
and depression, as due to the veteran's service-connected 
acne keloids, is reopened, and the appeal is, to that extent, 
granted.



REMAND

The veteran seeks service connection for an acquired 
psychiatric disorder, variously identified as schizophrenia 
and depression, and argues that his psychiatric symptoms 
variously claimed as schizophrenia/depression and an anxiety 
disorder, are due to his service-connected acne keloids of 
his face, neck, back, chest, and upper arms.

There are conflicting medical opinions in the claims files 
regarding the effect of the veteran's service-connected skin 
disability on his psychiatric disorder(s).

Medical evidence reflects, that in an August 2002 VA 
Psychology Note, Dr. M.R.R., then the veteran's treating 
psychologist, said that the veteran experienced periods of 
depression, with frustration, lowered self-esteem, and 
questions of self worth.  Dr. M.R.R. said that the veteran's 
problems appeared "closely-related to his chronic skin 
condition with exacerbation of his medical problems often 
leading to more intense [symptoms] of depression."

In June 2003, the veteran underwent VA examination at which 
time the Axis I diagnosis was psychotic disorder, NOS, not 
found on current examination, and the Axis II diagnosis was 
mixed personality disorder, principal diagnosis.  The 
examiner opined that the veteran's personality disorder NOS 
was the result of his skin disorder.

In a September 2003 Progress Note, Dr. M.R.R., now apparently 
a private practitioner, said he regularly treated the veteran 
for three years at the VA Outpatient Clinic for periods 
marked depression, anxiety, and psychotic symptoms of 
schizophrenia (although with no Axis II diagnosis of any 
personality disorder).

In an October 2003 signed statement, Dr. M.R.R. said it was 
as likely as not that the veteran's service-connected skin 
disability caused or aggravated his depression/schizophrenia.  
Dr. M.R.R. did not provide a rationale for his opinion.

But, in December 2003, the veteran was re-examined by the 
previous VA examiner who reported that the Axis I diagnosis 
was psychotic disorder, NOS, and the Axis II diagnosis was 
personality disorder, NOS.  The VA examiner opined that the 
veteran's psychotic and personality disorders, NOS, were not 
secondary to any medical condition incurred in service.  The 
VA examiner noted that the veteran had a limited capacity to 
tolerate frustration and stress and had limited resources to 
manage stress, but the Axis I diagnosis of psychotic 
disorder, NOS, did not have its real onset until 1981, as 
documented in the record.

Then, in a May 18, 2005 VA Psychology Note, the veteran's 
counseling psychologist noted the veteran's voicing of 
paranoid thoughts the content of which revolved around 
feelings of rejection from his skin disorder.  She commented 
that while it was not possible to say the veteran's skin 
disorder "caused" his psychosis, it was clear that the two 
were connected by means of the content of the psychosis being 
the medical problem.  

However, in a June 2005 memorandum, the recent VA examiner 
said that Dr. M.R.R.'s statement that the veteran's service-
connected skin disability led to exacerbation of his 
psychiatric symptoms may be true regarding his personality 
disorder and difficulty in dealing with stress, but the VA 
examiner opined that "it is as likely as not the etiological 
agent in exacerbation of his psychotic disorder NOS."  The 
examiner also opined that the veteran's psychiatric condition 
was not altered appreciably by his service-connected skin 
condition.

Service connection may be established when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a) (2005).  In 
this regard, the Court has stated that, when aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Here, the veteran argues that his service-connected skin 
disability has caused him to be depressed and 
anxious/schizophrenic, thus resulting in the psychiatric 
disorder.  There appear to be conflicting opinions as to the 
effect of the service-connected skin disability on the 
veteran's psychiatric disorder(s).  Although the VA 
psychiatric examiner found no relationship between a 
psychiatric disorder and the veteran's service-connected skin 
disability, two VA psychologists appear to relate the 
service-connected skin disability to psychiatric disorder(s).  
Thus, in the interest of due process and fairness, the Board 
is of the opinion that the veteran should be afforded another 
VA examination to determine the etiology of any psychiatric 
disorder found to be present.

There also appears to be a pertinent medical document missing 
from the claims files.  The October 2004 SSOC specifically 
discusses a Psychological Evaluation performed on February 
25, 2004 by C.A.C., Ph.D., (the veteran's VA counseling 
psychologist).  However, repeated review of the claims files 
fails to show that this record is in the claims files.  See 
Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Here, the record reflects that 
additional VA medical evidence is available that is not 
before the Board at this time.

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess and Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) 
(2005) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  The Board believes this should 
be done prior to appellate consideration of the veteran's 
claim.

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the veteran with proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs him that a disability 
rating and an effective date for the award of 
benefits will be assigned if service connection 
is awarded, and also includes an explanation as 
to the type of evidence that is needed to 
establish both a disability rating and an 
effective date, consistent with Dingess and 
Hartman, supra.

2.	The RO should obtain a copy of the February 25, 
2004 Psychological Evaluation performed by 
C.A.C., Ph.D., the veteran's VA counseling 
psychologist, apparently at the VA Outpatient 
Clinic in Winston-Salem, North Carolina, (as 
discussed in the October 2004 SSOC), and 
associate it with the claims file.

3.	The RO should contact Dr. M.R.R., Ph.D., PLLC, 
3000 Bethesda Place, Suite 701, Winston-Salem, 
North Carolina, 27103, and request that he 
provide a rationale for his October 2003 opinion 
to the effect that it was as likely as not that 
the veteran's service-connected skin disability 
caused or aggravated his 
depression/schizophrenia.  Copies of treatment 
records should also be requested.  Appellant's 
assistance in obtaining the records and opinion 
rationale should be requested as needed.

4.	The veteran should be afforded an appropriate VA 
psychiatric examination, by a medical specialist 
who has not previously examined him, to 
determine the etiology of any psychiatric 
disorder(s) found to be present.  All indicated 
testing should be conducted and all clinical 
manifestations should be reported in detail.  
Based on the examination and a review of the 
record: 

a.	if a psychiatric disorder, e.g., 
schizophrenia or depression, is diagnosed, 
the medical specialist should assess the 
nature, severity, and manifestations of any 
psychiatric disorder found to be present.

b.	 The physician should proffer an opinion, 
with supporting analysis, as to the 
likelihood that the veteran's diagnosed 
psychiatric disorder, e.g., schizophrenia 
or depression, was caused by or aggravated 
(permanently made worse) by his service-
connected acne keloid disability.  The 
degree of psychiatric disorder that would 
not be present but for the service-
connected acne keloid disability should be 
identified.  In rendering an opinion, the 
examiner is particularly requested to 
address the opinions expressed by Dr. 
M.R.R. in the August 12, 2002 VA treatment 
record (to the effect that the veteran's 
psychiatric problems appeared to be 
"closely related" to his chronic skin 
condition with exacerbations of his medical 
problems leading to more intense symptoms 
of depression noted) and the October 2003 
signed statement (to the effect that it was 
as likely as not that the veteran's 
service-connected skin disability caused or 
aggravated his depression/schizophrenia); 
by the VA examiner in December 2003 (to the 
effect that the veteran's psychotic and 
personality disorders, not otherwise 
specified, were not due to any medical 
condition incurred in service); by the 
veteran's VA counseling psychologist in a 
May 18, 2005 VA Psychology Note (to the 
effect that while it was not possible to 
say the veteran's skin disability "caused" 
his psychosis, it was clear that the two 
were connected by means of the content of 
the psychosis being the medical problem); 
and by the VA examiner in a June 2005 
memorandum (to the effect that the 
veteran's psychiatric disorder was not 
altered appreciably by his skin condition 
and that the skin condition may have led to 
exacerbation of psychiatric symptoms as to 
the veteran's personality disorder and 
difficulty in dealing with stress, but in 
the examiner's opinion, it was the 
etiological agent in the exacerbation of 
his psychotic disorder NOS).  A rationale 
should be provided for all opinions 
expressed.  The veteran's claims file must 
be made available to the examiner in 
conjunction with the examination, and the 
examination report should indicate whether 
the veteran's medical records were 
reviewed.
      
5.	Thereafter, the RO should readjudicate the 
veteran's claim for service connection for an 
acquired psychiatric disorder, variously 
identified as schizophrenia and depression, as 
secondary to the veteran's service-connected 
acne keloids.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  The 
SSOC should contain notice of all relevant 
actions taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the issues 
currently on appeal since the January 2006 SSOC.  
An appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


